Case 1:19-cv-02370-MN Document 1-2 Filed 12/30/19 Page 1 of 18 PageID #: 43




                 EXHIBIT B
Case 1:19-cv-02370-MN Document 1-2 Filed 12/30/19 Page 2 of 18 PageID #: 44

                                                                                                US007899438B2


(12) United States Patent                                                    (10) Patent No.:                    US 7,899,438 B2
       Baker et al.                                                          (45) Date of Patent:                         *Mar. 1, 2011
(54) FEATURE MANAGEMENT OF A                                               2003/0055785 A1       3, 2003 Lahiri
       COMMUNICATION DEVICE                                                2003/0083,954 A1       5.2003 Namba
                                                                           2004/0236688 A1       11/2004 Bozeman
(75) Inventors: Matthew Donald Baker, Potomoc, MD                          2005, 0171715 A1      8, 2005 Saitoh et al.
                    (US); Steven Ira Geller, Rockville, MD                 S.S. : A.             g: than st al.
                    (US); Douglas Owen Kesser, Little                      2007/O135135 A1       6, 2007 EWOW Ca
                    Silver, NJ (US); Daniel John Neal,                     2007. O155364 A1      7, 2007 Andersson
                    Chevy Chase, MD (US); Carol Ann
                    Politi, Bethesda, MD (US); Ben Julian                            FOREIGN PATENT DOCUMENTS
                    Weintraub, Vienna, VA (US)                         EP                  1072997 A1           1/2001
                                                                       EP                  1132839 A1          9, 2001
(73) Assignee: Kajeet, Inc., Bethesda, MD (US)                         EP                  1798.943 A1          6, 2007
                                         -                             GB                  24.19970 A          10, 2006
(*) Notice:         Subject to any disclaimer, the term of this
                    patent is extended or adjusted under 35                                          (Continued)

                    This patent is Subject to a terminal dis-          Varshney, “Location Management for Mobile Commerce Applica
                    claimer.                                           tions in Wireless Internet Environment'. ACM Transactions on
                                                                       Internet Technology, vol. 3, No. 3, Aug. 2003, pp. 236-255.
(21) Appl. No.: 11/881,460                                                                     (Continued)
(22) Filed:     Jul. 26, 2007                                          Primary Examiner Temica M Beamer
                                                                       (74) Attorney, Agent, or Firm SilverSky Group LLC
(65)                   Prior Publication Data
       US 2009/OOO6116A1             Jan. 1, 2009                      (57)                        ABSTRACT
                                                                       A system and method for the real-time management of a
             Related U.S. Application Data                             device, and more particularly to the establishment and
(63) Continuation-in-part of application No. 1 1/824,336,              enforcement of policies or rules associated with the feature or
     filed on Jun. 28, 2007.                                           functions that may be performed with the device. Modern
                                                                       communication devices are capable of many things, includ
(51) Int. Cl.                                                          ing making and receiving calls, exchanging data, playing
     H04M II/00                  (2006.01)                             games and music, sending and receiving email, accessing
(52) U.S. Cl. ......................... 455/405:455/407; 705/52;       Web sites, and paying for goods and services. Depending on
                                                        705/53         who is using the communication device. Such as a child oran
(58) Field of Classification Search ......... 455/405 408,             employee, there may be a need or desire to regulate how that
                                      455/410.4.11: 705/52 53          communication device can be used and to determine who will
     See application file for complete search history. s               pay for what goods or services. In addition to providing all of
                                                                       the features associated with a device, service providers need
(56)               References Cited                                    to be able to establish and enforce rules (policies) regulating
               U.S. PATENT DOCUMENTS                                   how and when that device can be used and who will pay for a
                                                                       good or service requested by the user of the device.
     7,248,855 B2       7/2007 Joyce et al.
 2002/0193102 Al       12/2002 Hyyppa et al.                                            49 Claims, 5 Drawing Sheets



                                                            26         s                         -20             29 N
                                27           AAA             HOME                    SERWICE               POLICY
                                                             AGENT                    WANAGER              DECISION
                                             SERVER                                                        POINT




                     10 N                12 N
                      WOBILE                 BASE            ORIGINATING             POLICY
                                     -                       PACKETDATA              ENFORCEMENT      Hall->
                      STATION                STATION         SERWING                 POINT
                                                             NODE

                                                                   -        25         -        28
Case 1:19-cv-02370-MN Document 1-2 Filed 12/30/19 Page 3 of 18 PageID #: 45


                                                       US 7,899.438 B2
                                                                Page 2

            FOREIGN PATENT DOCUMENTS                                 Ishikawa et al., “Mixed-Reality Party-Line Night
GB                2431072    A     4/2007
                                                                     Club'—Synchronization of Networked Avatars and Applications
JP               12-48144    A     2, 2000
                                                                     with Mobile Phone Ringtones: Integrating Java,3d and LAN-tap
JP              15-2098.80   A     T 2003                            Roomware with J2ME'. Proceedings of the 2005 The Fifth Interna
WO            2004100.094    A2   11/2004                            tional Conference on Computer and Information Technology
WO            2005O15831     A2    2, 2005                           (CIT’05), IEEE 2005, 0-7695-2432-X/05.
                  OTHER PUBLICATIONS
                                                                     Lee et al., “i-Ring: A System for Humming Transcription and Chord
                                                                     Generation”, IEEE 2004, pp. 1031-1034, 0-7803-8603-5/04.
Schmandt et al., “Impromptu: Managing Networked Audio Applica        Leung et al., "OnDesigning a Flexible E-Payment System with Fraud
tions for Mobile Users”, ACM 2004, pp. 59-69, 1-58113-793-1/04/      Detection Capability, IEEE 2004, Proceedings of the IEEE Interna
O006.
                                                                     tional Conference on E-Commerce Technology, 0-7695-2098-7/04.
Diesposti et al., “Dual-Use Personal NavCom Service", IEEE 2000,     Tang et al., “Distributed Family Wallet Architecture and Secure Inter
pp. 69-79, 0-7803-5846-5/00.
Kostov et al., "Cellular Phone Ringing Tone Recommendation Sys       Purse Operations”, IEEE 2000, pp. 110-11 1, 0-7803-6301-9/00.
tem. Based on Collaborative Filtering Method”. IEEE 2003, pp. 378    Boyd, “Here Comes the Wallet Phone", IEEE Spectrum, Nov. 2005,
383, O-7803-7866-0/03.                                               pp. 12-14. www.spectrum.ieee.org.
Case 1:19-cv-02370-MN Document 1-2 Filed 12/30/19 Page 4 of 18 PageID #: 46


U.S. Patent                                              US 7,899.438 B2
Case 1:19-cv-02370-MN Document 1-2 Filed 12/30/19 Page 5 of 18 PageID #: 47
Case 1:19-cv-02370-MN Document 1-2 Filed 12/30/19 Page 6 of 18 PageID #: 48


U.S. Patent                                              US 7,899.438 B2




                 IHNATEOJIvAº
Case 1:19-cv-02370-MN Document 1-2 Filed 12/30/19 Page 7 of 18 PageID #: 49


U.S. Patent         Mar. 1, 2011    Sheet 4 of 5         US 7,899.438 B2
Case 1:19-cv-02370-MN Document 1-2 Filed 12/30/19 Page 8 of 18 PageID #: 50


U.S. Patent                                              US 7,899.438 B2
Case 1:19-cv-02370-MN Document 1-2 Filed 12/30/19 Page 9 of 18 PageID #: 51


                                                      US 7,899,438 B2
                               1.                                                                        2
            FEATURE MANAGEMENT OFA                                      gations for those services or applications to the employee,
             COMMUNICATION DEVICE                                       many employers are forced to give their employees the
                                                                        devices anyway and hope for the best.
          CROSS-REFERENCES TO RELATED                                      One partial solution to the problems associated with post
                 APPLICATIONS
                                                                        paid cellular phone abuse is the prepaid cellular phone. Pre
   This application is a Continuation-In-Part (CIP) of U.S.             paid phone services limit spending because the user of the
patent application Ser. No. 1 1/824,336 filed on 28 Jun. 2007           phone can only use what has been paid for in advance. Many
                                                                        children, however, are not responsible or mature enough to
      BRIEF DESCRIPTION OF THE INVENTION                           10   adequately track and maintain their prepaid phone service
                                                                        accounts, and many parents have too many other obligations
   The present invention is directed to the real-time manage            to keep close track of their children’s cellphone use, so as to
ment of a device, and more particularly to the establishment            make Sure the phone service accounts are adequately funded
and enforcement of policies or rules associated with the fea            all of the time. The net result can be disastrous. For example,
ture or functions that may be performed with the device.           15   if a child uses up all of the funds in their prepaid account, and
Modern communication devices are capable of many things,                their phone service providershuts down access to its services,
including making and receiving calls, exchanging data, play             the child will not be able to call a parent in the event of an
ing games and music, sending and receiving email, accessing             emergency, or arrange to be picked up after School or a sport
web sites, and paying for goods and services. Depending on              ing event, etc.
who is using the communication device. Such as a child oran                Thus, a prepaid phone service does not solve the problem
employee, there may be a need or desire to regulate how that            of ensuring availability of key services even if the prepaid
communication device can be used and to determine who will
pay for what goods or services. In addition to providing all of         account has run out of money. In addition to insuring the
the features associated with a device, service providers need           safety of their children, many parents, employers and others
                                                                        would like to be able to exercise administrative control over
to be able to establish and enforce rules (policies) regulating    25
                                                                        the services and activities that a child, employee, etc., is
how and when that device can be used and who will pay for a             allowed to pay for out of their prepaid account, but prepaid
good or service requested by the user of the device.
                                                                        accounts have not been structured to provide Such adminis
       STATEMENT AS TO THE RIGHTS TO                                    trative control or feature management. Feature management
     INVENTIONS MADE UNDER FEDERALLY                               30   can encompass many activities. Such as preventing a feature
    SPONSORED RESEARCH ORDEVELOPMENT                                    or service from being used entirely, limiting how much a
                                                                        feature or service can be used in a given time period, or
  Not Applicable.                                                       limiting when a given feature or service can be used (i.e. time
                                                                        of day, days in month, etc).
     REFERENCE TO A “SEQUENCE LISTING. A                           35      Prior attempts by prepaid service providers to address
    TABLE, ORACOMPUTER PROGRAM LISTING                                  these problems have only resulted in partial solutions. Some
   APPENDIX SUBMITTED ON A COMPACT DISK                                 service providers have provided for rollover usage minutes,
                                                                        which are minutes that were not used as part of a user's
  Not Applicable.                                                       service plan and are allowed to roll over to the same user for
                                                                   40   use in the next month. In some cases, this might prevent a user
          BACKGROUND OF THE INVENTION                                   from running out of minutes in the next month, but it does not
                                                                        guarantee that the user will not use up all of their monthly
   Postpaid cellular phone (cell phone) services typically              minutes, plus the rollover minutes, and be denied access to
allow the user of a cell phone to spend unlimited amounts of            key services anyway. Other service providers have provided
money for services. In other words, there is nothing to stop the   45   an automated refill service, which automatically bills some
user from running up a huge cell phone bill. Many parents               amount to a credit card to recharge the user's prepaid account
have experienced this issue with their children, prompting the          in the event the balance in the user's account gets too low.
parents to take their children's phones away or to otherwise            However, a prepaid phone service with an automated refill
restrict their children’s access to the phones. Unfortunately,          service is the equivalent of a postpaid phone service and
modern Society requires that parents have the ability to con       50   would therefore have the same problem with potential abuse
tact their children by cell phone and vice versa, so the cell           as a postpaid service. In other words, there is no spending
phones are often returned to the children despite the possibil          limit on the phone service.
ity of future abuse.                                                       Postpaid services have also attempted to address these
   The same type of issue exists between employers and                  problems by offering users unlimited usage packages that
employees and other parties in similar administrator/user          55   limit a user's exposure to running up charges. However, for
relationships with respect to the use/abuse of cell phones and          parents who are also interested in preventing their children
other devices. For example, an employer may want an                     from sending 300 text messages per day with their phone, or
employee to have a communications or mobile computing                   running up a huge bill for services that are not included in the
device, but may not want to pay for certain services or appli           “unlimited usage package. Such as downloaded games or
cations that the employee can access with the device or may        60   ringtones, unlimited usage offerings are not a complete solu
want to limit how, when, and how much of those services or              tion. Another partial solution is to provide the administrator
applications can be used by the employee. Likewise, a gov               (parent) with an alert when a user has reached some limit for
ernment agency or School might be willing to pay for or                 a service. For example, a parent could be alerted when a child
Subsidize certain communications services or applications,              has spent more than S10 on text messages within a certain
but not others. Without the ability to somehow restrict the        65   period of time. An alert, however, does not actually limit
employee's ability to use services or applications that the             usage of the service, it just warns the parent that the limit has
employer does not want to pay for or to shift payment obli              been reached, at which point the parent has to intervene to
Case 1:19-cv-02370-MN Document 1-2 Filed 12/30/19 Page 10 of 18 PageID #: 52


                                                       US 7,899,438 B2
                                 3                                                                        4
prevent further abuse. Such as by taking the phone away from              tures, which operate in conjunction or cooperate with one
the child, which is one of the problems with postpaid services            another to achieve the same purpose as a singular item.
in the first place.                                                          An account would typically include configuration settings
   It is further known in the art to provide an account for a user        for different services available to a user assigned to the
of a prepaid phone, Such as a cellular phone, in which funds              account, would include a user's profile information, and
are stored electronically for future use of the phone. For                would provide the user with the ability to manage the features
example, a service provider could establish an account for a              that are activated for the account. Feature management can be
user, in which funds can be stored. Such as through use of a              implemented with or without wallets, but is illustrated herein
credit card charge or electronic transfer from a bank account.            with wallets to provide a more thorough explanation of how
In Some cases, corporate customers with multiple users under         10   feature management works. Some of the features of a wallet
the same service provider might be able to have a single                  that are added to an account include how money is entered
account for their business, with Subaccounts assigned to cer              into the wallet, who holds or has access to the wallet, the rules
tain phones and charged to the particular departments within              that apply to how each wallet can be used for different ser
the corporation to which the employees using those phones                 vices, and the hierarchical use of the wallets for each service.
correspond. Some service providers also provide affinity             15     Managing features associated with a phone empowers the
accounts, which include special rates and promotions for                  administrator to control how the phone is used and goods and
groups of people belonging to a similar business, club, etc. In           services are paid. For example, a common problem with
each case, however, these accounts operate separate from one              providing a child a cellphone is that they have free reign over
another in that all of the charges for a particular phone are             downloading ringtones and games. Through feature manage
charged to a particular account, rather than Some charges                 ment, rules can be established for managing the downloading
being billed to one account while other charges are billed to             of content, including:
another account. The same is true with respect to discounts                 turning off the download capability entirely:
and promotions, i.e., a discount or promotion is either applied             limiting how many ringtones and/or games can be pur
to an existing account or it is not.                                           chased in a given time frame;
   Finally, it is further known to establish some measure of         25      sending alerts when a certain dollar or unit threshold has
parental or administrative control over an account. The Tel                    been reached over a given time frame;
cordiaTM Converged Real-Time Charging system allows                         choosing to have the administrator pay for specific types of
users to place limited real-time controls over prepaid and                     content, like educational applications or work produc
postpaid accounts. For example, when an account allows a                       tivity applications;
child to download premium data (data for which a charge is           30     using a pre-defined or dynamically-created filter on Such
imposed), parental controls over that account can be set to                    things as downloadable content or surfable Web sites
limit that child’s spending within a set of parameters. This                   (i.e. setto only allow games to be purchased with an “E”
system and other solutions, however, are only partial Solu                     rating); or
tions to the problem of providing limits on overspending and                Choosing the time frame (time of day, days of week, etc.)
other activities by the user while simultaneously assuring that      35        when downloads can occur.
the user will always be able to use the phone when appropri                  Wallets also differ from accounts in that multiple wallets
ately needed.                                                             can be tied to a single device. Such as a phone, a single wallet
                                                                          can be tied to multiple devices, and wallets can be completely
        BRIEF DESCRIPTION OF THE SEVERAL                                  dynamic, i.e., the wallet is not tied to any one device. For
              VIEWS OF THE DRAWING                                   40   example, a dynamic wallet could be a "picture messaging
                                                                          wallet, where that wallet is only used for photo services,
   FIG. 1 is a flow chart illustrating, at a high-level, the pro          which may be funded by the administrator, the user of the
cess of initiating and permitting a service to be initiated;              phone, or an outside party (i.e. friends or family). That
   FIG. 2 is a flow chart illustrating the process of initiating a        dynamic wallet could apply to a single users wallet, or across
data session for a mobile device, checking the data policies         45   multiple wallets in a given account (i.e. across children in a
associated with that device, and enforcing those data policies;           family or employees in a company).
   FIG. 3 is a block diagram illustrating a contact manage                   Additional wallets can also be used as back up payment
ment feature;                                                             Sources for a single wallet associated with a device. These
  FIG. 4 is a block diagram illustrating a feature management             additional wallets can be set up to automatically cover the
feature; and                                                         50   cost of specific services for the device or as back-up for the
   FIG. 5 is a block diagram illustrating an edit setting screen          user wallet in the event it runs low on funds. If the user of a
for feeds based on the feature management feature of FIG. 4.              prepaid phone is a child that needs to call their mother, but the
                                                                          child's wallet is low on funds, the mother's wallet could be
    DETAILED DESCRIPTION OF THE INVENTION                                 used to cover the cost of the call from the child to her. Foreven
                                                                     55   greater security, the mother's wallet could be backed by a
   The present invention is directed to the real-time manage              credit card that automatically adds funds to the wallet when
ment of a device in general, and more particularly to the                 needed so there could be no possibility of the mother's wallet
management of a phone by an administrator, Such as a parent,              running out of money.
guardian, financier, employer, Supervisor, or responsible                    It should be noted that although the term “funds” is used
party, who can specifically control the use of the phone             60   herein to refer to the value stored in or charged to a wallet, an
through management of its features and the wallets associated             electronic wallet could also be used to store and spend almost
with the phone. In the context of the present invention, a                any type of unit of value, whether money, credits, or some
wallet is like an electronic account that has certain added               other indicator.
features that accounts do not have and which can be used in                  Returning to the example above, the wallets assigned to the
additional ways that accounts are not used. A wallet can also        65   child’s phone could also be arranged so that calls with family
be a singular item that includes a number of control features             members were always covered by the parents wallets, but
or a collection of items, each having their own control fea               calls with the child's friends were always covered by the
Case 1:19-cv-02370-MN Document 1-2 Filed 12/30/19 Page 11 of 18 PageID #: 53


                                                       US 7,899,438 B2
                               5                                                                         6
child's wallet. Other services, in addition to calls, such as            one other than the administrator and that can be in commu
downloads of games, wallpaper, ring tones, etc., or the send             nication with an appropriate control network. This type of
ing and receiving of SMS text messages, could be allocated               device is referenced herein as a communication device, not
between the different wallets as well, with some services                because the device is used for communication, but because it
being paid by the parent, Some services being paid by the                is capable of being in communication with the control net
child, or any other arrangement they prefer.                             work. Hence, the device could be a PDA, a photocopier, a
   Requiring a child to pay for certain services can be a very           game, a computer, a network device, a bicycle, or any type of
effective way to help teach that child the difference between            device that one could imagine that is capable of being
“want versus “need,” which tends to be much clearer to                   remotely controlled by logical rules. Also, the types of items
children when they are forced to buy something they “want.”         10   that could be purchased or used by the device or ways in
but do not “need with their own money.                                   which the device can be controlled are only limited by the
   Of course, the organization and structure of wallets is not           nature of the device. While a cellular phone is usually used to
limited to just phones for children. Such wallets are effective          make phone calls, it can also be used for many other func
tools for any phone user that requires some level of Supervi             tions, including send and receive text messages, download
Sion, Such as a handicapped individual, a person Suffering          15   and play games, music, movies, etc., and even make pur
from dementia, a corporate employee, or even an adult that               chases of other objects or services that have nothing to do with
has shown poor judgment in the past and requires help man                the device, such as a gift at a shop, or a drink from a soda
aging their affairs. Additionally, wallets could support a wide          machine.
and various range of devices including communications,                      As illustrated in FIG. 1, the phone or mobile station 10,
computing or game devices and a range of users and admin                 Such as a cellular phone, Smartphone, personal data assistant
istrators including corporate sponsors, government agencies,             (PDA), or any other type of mobile computing platform, is
Schools, healthcare providers and employers. For example, a              utilized to originate a service. Such as a call or message, using
phone associated with a user wallet and an administrator                 common standardized methods, e.g., as defined in IS-136 (a
wallet could be provided to an employee, such as a child care            TDMA standard), IS-95 (a CDMA standard), etc. The phone/
provider, that enabled the child care provider to only call or      25   mobile station 10 would first establish a connection with a
receive calls from a parent of the child being watched, and              base station 12, which would in turn connect to an originating
emergency services, but no one else. Alternatively, the phone            mobile switching center (O-MSC) 14. Upon receiving the
could be set up without restrictions, but with multiple wallets          origination request for a service from the base station 12, the
that allocated out the expense of calls to the appropriate               O-MSC) 14 would attempt to authenticate the mobile station
parties. For example, calls to and from parents could be            30   10 by querying a visitor location register 16 and a home
managed so as to be paid by the parents, along with emer                 location register 18 to determine if the mobile station 10 is
gency calls and other such things, whereas all other calls, such         registered with the telecommunications network and autho
as personal calls by the child care provider, could be managed           rized for use on that network.collectively referred to as “vali
so as to be paid for out of the child care provider's wallet.            dation.”
   Additional wallets, such as promotional wallets estab            35      Upon successful validation, the O-MSC 14 would trigger
lished by the phone service provider, could be used to cover             the service manager 20, based on standardized methods, e.g.,
the cost of other services, for a specified period of time, for a        as defined in IS-41, IS-771, IS-826, etc. The service manager
specified number of services, or for any of numerous other               20 would first authenticate the subscriber of the mobile sta
purposes. Likewise, dynamic wallets could be established                 tion 10 based on their mobile directory number (MDN) and/
that could be used in association with any device and/or other      40   or their mobile subscriber identification (MSID), or some
wallets for any purpose, whenever the owner of the dynamic               other type of identifier, as a valid subscriber. The term “sub
wallet so chooses.                                                       scriber' is used to generically define the person or entity that
  With respect to any device/phone for which one or more                 Subscribed the phone to the telecommunications network,
wallets are established, there would be an administrator, such           whether that happens to be the user or an administrator. If the
as a parent, employer, guardian, etc. The administrator would       45   subscriber is not valid, the subscriber will be notified through
be responsible for establishing the rules or parameters under            the mobile station 10 and the session will be terminated. If the
which the phone and the phone user's wallet could be used. If            subscriber is valid, the service manager 20 will then enforce
so desired, the administrator could establish an administra              the provisioned voice or data policies or rules for the particu
tor's wallet that was tied to the same phone or multiple phones          lar user of the mobile station 10, which includes, but is not
and establish additional rules or parameters under which the        50   limited to, wallet balance, wallet state/status, provisioned
administrators wallet could be used in place of or in conjunc            services, other functions or functional restrictions (such as
tion with the user's wallet. As the administrator for one or             contact restrictions, time-of-day restrictions or allowed num
more phone wallets, the administrator could also move                    ber list functions/blocked number list restrictions), user
money between different wallets. This would enable a family              selected service controls, etc. If the user fails any of the
or company to manage their phone service budgetina manner           55   provisioned policies, the user will be notified and the session
that was not possible with a traditional bulk “shared plan.”             will be terminated. The provisioned policies are established
i.e., a 1000 minute/month voice bundle, where every user                 by one or more global rules and/or one or more local rules, as
assigned to the plan had an equal ability to use the plan.               further described below. Operation of the service manager
    Before explaining feature management and wallets in                  with respect to data service feature management (data policy)
                                                                    60   establishment and enforcement is further illustrated in FIG.2.
greater detail, the manner in which wallets can be utilized in              If the session is allowed to progress, the service manager 20
a telecommunications network will first be described.
                                                                         will then rate and charge the service transactions requested
Although wallets could be implemented in any type of situ                during that session. To do this, the service manager 20 again
ation, a mobile telecommunications network is referenced in              looks to the global level rules and the user level rules that have
FIG. 1 as a particularly appropriate environment for the            65   been established for the device in question. In addition to
implementation of wallets. Wallets, however, could be asso               including or establishing the provisioned policies, the rules
ciated with any type of device that is Subject to use by some            establish an order of precedence as to how the device/phone is
Case 1:19-cv-02370-MN Document 1-2 Filed 12/30/19 Page 12 of 18 PageID #: 54


                                                       US 7,899,438 B2
                              7                                                                     8
to be administered and how authorized transactions are going             could also be voice as shown in FIG. 1) by establishing a
to be charged. The global rules are checked first. If a service          connection with base station 12, which in turn connects to an
transaction requested can be categorized according to one of             originating packet data serving node (O-PDSN) 25. The
the global rules, the service transaction will be rated and              O-PDSN 25 acts as a gateway by providing access to the
charged according to the global rules. For example, the phone            Internet, intranets and applications servers for the mobile
service provider could establish that any call to its customer           station 10 and acts as a client for the home agent 26 and the
support phone numbers will be allowed and should always be               authentication, authorization and accounting (AAA) Server
free to its users, in which case the user level rules would not          27. Upon receipt of an origination request for a service from
apply.                                                                   the base station 12, the O-PDSN 25 will attempt to validate
  The user level rules define how a user is to be rated and         10   the request.
charged once it is determined that the global level rules do not         Validation involves first attempting to authenticate the mobile
apply to the service transaction request and/or payment.
Additional rules can also be established that work in between            station 10 by querying the AAA Server 27 and the home agent
                                                                         26 to determine if the mobile station 10 is authorized to
the global rules and the user rules, such as promotional wallet          perform the requested action within the carrier network. If the
rules and dynamic wallet rules. These additional rules can be       15
                                                                         mobile station 10 has been validated, the O-PDSN 25 will
integrated as follows: for each phone/mobile station, the Ser            obtain an IP address for the data session and route the mobile
vice manager 20 has a variety of phone/mobile station wallets
allocated to Support multiple services and functions, such as            station 10 to the appropriate policy enforcement point (PEP)
                                                                         28.
a user wallet, and administrator wallet, and a promotional
wallet. If the service transaction request has been authorized              The PEP 28 is a logical element that can be physically
by the global rules, the service manager 20 would then check             housed in another packet data serving node or a gateway
to see if the service transaction could be charged to another            device, depending on the service request. Such as a wireless
wallet.                                                                  application protocol (WAP) gateway, instant messaging gate
   For example, a promotional wallet could be established to             way, email gateway, multimedia messaging service gateway,
discount certain transactions, or to provide rewards or credits     25   etc. The PEP28 is responsible for enforcing a decision by the
for particular services, or to provide certain free transactions.        service manager 20 and policy decision point 29 to accept or
If the promotional wallet applies and there is a sufficient              reject the service request.
balance in the promotional wallet, then the promotional wal                 The PEP 28 operates in conjunction with the policy deci
let would be decremented (unless the promotional wallet was              sion point (PDP) 29, and depending on the configuration of
being incremented for use of a service instead). If the service     30   the network possibly the service manager 20, to authenticate
transaction is not a promotional activity, the service manager           the subscriber of the mobile station 10 as a valid subscriber,
20 will apply other user level rules and either chargetheuser's          based on their MDN and MSID, or some other type of iden
wallet or the administrator's wallet. Dynamic wallets are                tifier. The PDP 29 is also a logical element that can be physi
further described below, but they would work in a similar                cally housed in the service manager 20 or in another server
fashion.                                                            35   accessible to either the service manager 20 or the PEP28. The
  Whether a charge for a service transaction is taken from the           PDP maintains or stores a list of policies that have been
user's wallet, the administrators wallet, or some other wallet,          established to control the features and functions of the mobile
depends on the user level (local) rules established by the               station 10 and decides, based on those policies, to either
administrator for that user. Hence, the administrator has the            accept or reject the service request.
ability to specify unique service transactions as being charged     40      Such requests might be initiated by the device, such as
to their wallet versus the user's wallet through use of unique           when the user of the device sends a request to download some
identifiers for each service transaction (e.g., MDNs to be               type of content, such as a game, a ringtone, a website, a
charged to the administrator's wallet for voice/SMS/MMS,                 picture message, a text message, etc. In other cases, the
content identifiers to be charged to the administrators wallet,          request might be initiated by another device seeking to com
IM screen names to be charged to the users wallet, etc.). In        45   municate with the user's device. For example, the user of
the context of a pre-paid phone, a wallet would typically                mobile station 10 might have a text message sent to her/him
include a balance that corresponds to Some amount of United              by a friend, but if a policy is in place that prevents the user
States Dollars deposited with the service provider. In other             from receiving text messages at the time the message is sent,
contexts, as noted above, a wallet could be designed to hold             then the request to communicate with the user will be denied.
any unit of value in lace of dollars, including other currency      50   Likewise, the user's request may not have anything to do with
types, service units, assets, or even something completely               making a call or downloading content, but rather just to use
made up that only has value in some limited context, like                Some feature or function of the device, such as a game that is
virtual money in a multiplayer, on-line, role playing game.              already stored on the device. Even in this instance, the device
   Once the service transaction has been rated and charged,              would need to communicate with the PDP to determine if a
the service transaction is permitted to continue. If the service    55   policy is in place that would prevent use of the feature or
transaction is a call, a download, a text message or any other           function for some reason, such as the wrong time of the day,
service that requires the user's phone/mobile station 10 to be           the wrong day of the week, the game has been played in
connected to another mobile station or device connected to a             excess of Some time limit set on the game, etc.
mobile station, a connection would be established to the ter               In situations where the subscriber is not valid, PEP 28 will
minating mobile switching center (T-MSC) 22 and then con            60   notify the subscriber through the mobile station 10 and take
nected to the mobile station 24, assuming mobile station 24 or           one of a number of different possible actions, such as termi
the device connected to it is available and the service trans            nating the session or transaction associated with the service
action can be completed.                                                 request, redirecting or rewriting the session or transaction,
   FIG. 2 provides a description of how a mobile communi                 degrading the session or transaction to a lower quality or class
cation device is utilized to originate a data session and how       65   of service, etc. If the subscriber is valid, PEP 28 will enforce
data service feature management operates. As in FIG. 1, the              the provisioned policies for the particular subscriber of the
mobile station 10 originates a session (data in this case, but           mobile station 10. As noted above, these policies can cover
Case 1:19-cv-02370-MN Document 1-2 Filed 12/30/19 Page 13 of 18 PageID #: 55


                                                       US 7,899,438 B2
                                                                                                        10
many different rules that apply to the features or functions of           positive cash balances in their wallets. Because Eleanor has a
the device based on requests sent to or received from the                 Zero balance, she also has a low balancealert shown below her
device. These policies, include those items noted above, but              wallet summary to alert Daniel. As Eleanor has a Zero bal
also include many other things, such as wallet balances, wal              ance, she cannot initiate a service unless Daniel has indicated
let state/status, provisioned services/features, user selected       5    that he would be willing to pay for the service from his wallet
service controls, and other functions or functional restric               or has authorized some other wallet to apply to any service
tions, such as URL restrictions, content type restrictions,               transaction desired by Eleanor.
time-of-day restrictions, quality/class of service restrictions,             Based on this alert, Daniel is presented with the options of
etc.                                                                      informing Eleanor to add money to her wallet or adding
   If any of the provisioned policies fail (e.g., a restriction is   10   money to Eleanor's wallet on his own. Although many dif
met), the subscriber is notified and the PEP28 will take one of           ferent methods of refilling a wallet could be provided, the two
a number of different possible actions, such as terminating the           options shown are to refill Eleanor's wallet now or to set up an
session or transaction, redirecting or rewriting the session or           automatic refill for Eleanor's wallet. The refill and auto-refill
transactions, degrading the session or transaction to a lower             options are further discussed with respect to FIG. 3 below.
quality or class of service, etc. When the requester is not the      15   The low balance alerts could also be set at different levels
subscriber, it may be preferable to notify the requester or               other than Zero. The administrator or the user could set the
notify both the requester and the subscriber. For example, if             low balance level for a wallet at S5 USD or S10 USD, or set
someone attempted to call the user, or send an email. Instant             multiple low balancealerts that are each treated the same or in
Message, or text message to the user, and there was a policy in           different ways. For example, a first alert could be sent only to
place that prevented the call or communication, then it might             the user, such as through an email, a text message, or in some
be necessary to tell that someone so they know why they                   other manner, while a second lower balance level alert was
cannot contact the user at that time. It may also be necessary            sent only to the administrator.
to notify the subscriber oran administrator so they know what                The Contact Manager 30 serves a number of purposes,
happened as well. If all of the policies pass, then the session           including: (1) to enable the administrator to manage all of the
or transaction associated with the service request is permitted      25   wallets associated with that administrator; (2) to establish
to continue.                                                              certain general rules that control device functions and pay
   Wallets can be set up and administered in a number of                  ment; and (3) to establish certain local rules that control
different ways. For example, in the pre-paid cell phone con               device function and payment. As shown in FIG.3, Daniel has
text, the administrator and user could sit down together at a             chosen to manage Steve's wallet. The arrow 35 next to Steve's
computer connected to a website associated with the service          30   name would activate a drop down menu that would enable
provider of the phone and view and/or edit wallet settings for            Daniel to select a different user wallet to manage, such as
that user's phone. The administrator could also call the ser              Eleanor's wallet or Ryan's wallet. Since Steve's wallet has
vice provider and administer the user wallet and administrator            been selected, Steve's Contacts are illustrated in the local
wallet over the phone. While the user wallet is generally going           rules area 36. The global rules associated with Steve's wallet
to be associated with the device being used, which itself will       35   are illustrated in the global rules area 38.
have some form of unique identifier, the administrator wallet                The Contact Manager 30 could be configured to enable
will not necessarily be tied to just the one device. Hence, the           Daniel to manage many additional or different services or
administrator wallet, like any of the other wallets that could            functions (downloads, etc.) for Steve in the same manner as
be established (promotional, dynamic) just needs to have a                calls and text messages are illustrated in areas 36 and 38. For
unique identifier that could be used to associate the adminis        40   example, in addition to indicating the names and numbers of
trator wallet with each of the devices it will be managing.               people that Steve can or cannot communicate with by calls or
   An example of a system for managing a number of user                   text, referred to herein as allowed number lists/blocked num
wallets from within a single administrator wallet, in accor               ber lists or contact management function, the Contact Man
dance with a preferred embodiment of the present invention,               ager 30 could also be configured to enable Daniel to select and
is illustrated in FIG. 3. The Contact Manager 30 generally           45   manage the features or functions of Steve's phone that Steve
illustrated in FIG. 3 is in the form of a webpage on a website            could use, such as the ability to use the wallet to pay for
that enables an administrator to Manage one or more wallets               physical goods at a store using the phone, (i.e., a feature
associated with that administrator and/or multiple users. The             management function), or the time of day during which the
Contact Manager 30 can also be used by the users to manage                phone could be used in general or for specific purposes (e.g.,
their user wallets in a Similar fashion. Since the Contact           50   okay to call Jeff, but only between 3 pm and 6 pm), i.e., a time
Manager 30 illustrated in FIG.3 is a webpage, underlined text             management function. A separate page could also be pro
indicates hypertext or hyperlinks that can be selected with a             vided, as illustrated in FIG. 4, that combines various restric
pointingdevice to go to other webpages or even other web                  tions on specific features, such as choosing for Steve when
sites.                                                                    that feature can be used, how much it can be used (if at all),
   As shown in FIG. 3, Daniel is the administrator, as indi          55   and who is going to pay for the feature or function. Dynamic
cated in area 32 and has administrative rights over three                 wallets could also be managed on that web page or on another
shown users, Eleanor, Ryan and Steve, and an unspecified                  web page on a per-person or per-feature basis.
number of additional users. The wallet summaries for                        As used herein, the term blocked number list refers to a list
Eleanor, Ryan, and Steve are shown in the Account Overview                of phone numbers That have been blocked, both in terms of
area 34. The additional user wallets would be visible if the         60   sending calls/texts to Steve's phone and receiving calls/texts
“See all accounts’ option, located below area 34, was chosen.             from Steve's phone. The term allowed number list refers to a
   Daniel is shown to have a balance of S70.53 USD in his                 list of Phone numbers that have been permitted, both in terms
administrator wallet shown in area 32. Eleanor's name, phone              of sending calls/texts to Steve’s phone and receiving calls/
number, and a balance of S0 USD in her wallet, are shown in               texts from Steve's phone.
the upper part of Account Overview area 34. Likewise,                65      Although many different functions associated with Steve's
Ryan's and Steve's names, phone numbers, and wallet bal                   phone could be managed through Daniel's wallet, in order to
ances are also shown in area 34. Both Ryan and Steve have                 more clearly illustrate how the Contact Manager 30 would be
Case 1:19-cv-02370-MN Document 1-2 Filed 12/30/19 Page 14 of 18 PageID #: 56


                                                       US 7,899,438 B2
                              11                                                                         12
used to manage Steve's wallet, FIG. 3 only illustrates one                associated with Steve's wallet or even the Admin wallet with
function, the contact management function. The additional                 out any specific function associated with it. Thus, Steve and
functions, such as feature management and time management                 the Admin could use the funds in Grandma's wallet, as deter
would be similarly structured and could be shown as part of               mined by the Admin, for any purpose they might choose.
the Contact Manager 30, or as separate management func               5      Also shown in FIG. 3 is the name of All Other Numbers.
tions on other web pages, as illustrated in FIG. 4. In addition           Because the “No” choice was selected for All Other Num
to managing a specific function within a function manager, it             bers, no calls/texts to or from any numbers other than those
is also possible to override functional controls within one               shown in the local rules area 36 are permitted by the local
function manager from within another function manager.                    rules. Since no communication is permitted with numbers
This point is further described below with respect to the            10   other than Jack, Jeff and Jane, there is no need to designate
“Override Restrictions' feature 40 of the Contact Manager                 whose wallet would be charged for Such communication.
3O.                                                                       FIG. 3 further illustrates an “Override Restrictions’ function
  The local rules established for Steve in local rules area 36            40, which serves as a local rule that can be used to override
include the contact and payment rules associated with three               any restrictions on functions applicable to Steve, such as a
specific people and their phone numbers and the general              15   time of day restriction. An override restriction could be set up
category of “All Other Numbers. For each contact, Daniel                  to be very narrow or very broad. As illustrated in FIG. 3, the
can decide to either allow calls/texts to the contact, or to block        override restriction is unspecified, so it could apply to only a
Such calls/texts, by clicking on the circular radio buttons               narrow set of functional restrictions established by other local
illustrated in area 36. When a radio button has been selected             rules on web pages not shown herein, or to any other func
or clicked, the central area of the radio button is darkened.             tional restrictions that could have been established.
When the radio button has not been selected, the central area                The Override Restrictions feature 40 can be useful for
is clear. Daniel can also specify whose wallet will be used to            parents that want to restrict generally when a child can use a
pay for any such calls/texts.                                             phone, except with respect to communication with certain
  As illustrated, calls/texts to Jack are allowed and are to be           people. For example, if Jack was a child care provider for
paid for out of Daniel's wallet. Since Daniel is the adminis         25   Steve, Daniel would want Steve to be able to contact Jack at
trator of Steve, Daniel's wallet is referred to as the Admin              any time, and vice versa, even if Steve was not otherwise
Wallet. Different language, other than Admin Wallet.”                     allowed to use his phone between 9am and 3 pm, i.e., during
could obviously be used in different contexts. For example, if            School hours. The ability to regulate when a phone can be and
Daniel was Steve's parent, Daniel's wallet could be referred              cannot be used can also be of value to parents and School
to as a parent wallet. If Daniel was an employer and Steve an        30   districts with respect to resolving one of the greatest conflicts
employee, Daniel's wallet could have a different name, etc.               that exist between parents/students and School administra
Since Daniel has indicated he would pay for any call to or                tors mobile phone usage by kids. Parents want children to
from Jack and Steve, even if Steve had no money is his wallet,            have a mobile phone with them so the child can call the parent
Jack and Steve would still be allowed to communicate and the              if need be, i.e., if someone forgets to pick the child up after
charges would be charged to Daniel's wallet.                         35   school. School districts do not want the children to have the
   While calls/texts with Jeffare also permitted, they are to be          phones at all because the students tend to misuse the phones,
paid for by Steve out of his wallet, since Steve's wallet has             i.e., to call friends during School, to cheat, to engage in illegal
been selected. If Steve runs out of money in his wallet, how              activity, etc. While the school districts believe that children
ever, he would no longer be able to communicate with Jeff                 should be relegated to only using the school phones if the
until Steve refilled his wallet because neither the Admin wal        40   children need to contact a parent, the parents want the chil
let nor Grandma's wallet has also been selected. It should be             dren to have the phones with them in case they get locked out
noted therefore that the wallets are not mutually exclusive.              of the School, get lost on a field trip, etc.
Hence, with respect to Jeff, both Steve and Grandma's wallet                 The override restrictions feature 40 can be used in many
could be selected at the same time, or even all three wallets             other contexts as well and is not limited to just overriding a
(Admin, Steve and Grandma) could be simultaneously                   45   restriction on time of day usage, which could be the manner in
selected. In Such a case, additional local rules would be used            which this function is used with respect to FIG. 3. Basically,
to establish an order of precedence between each of the wal               any restriction that might be in place due to a local rule could
lets. For example, calls with Jeff would first be paid for by             be set up to be overridden. If another local rule was estab
Steve, but when Steve ran out of money, Grandma would                     lished to regulate the downloading of Some game, or the use
cover the cost of such calls, either for a limited amount of         50   of some other features/functions, or the use of the device in
money, for a limited amount of time, or until Grandma ran out             some other context, activation of the override restrictions
of money as well, in which case the Admin wallet would be                 function would cause that local rule restriction to be by
charged. Many other orders of precedence could obviously be               passed until the override restrictions function was deacti
established.                                                              vated.
   With respect to Jane, any call or texts are permitted and will    55      As illustrated in FIG.3, only Daniel is permitted to manage
be paid for out of Grandma's wallet. In this case, Grandma's              Steve's phone, but Steve's phone could also be set up to be
wallet is a dynamic wallet that is associated with Steve's                managed by Steve's school as well. For example, Daniel
wallet and Steve's device, but is not controlled by Grandma.              could register with a mobile phone service through the school
Grandma has set up a wallet, put funds in it and indicated to             that permits Steve to have his phone with him at school, rather
Daniel that her wallet can be used by Steve for the specific         60   than in a locker, but which tightly controls how the phone can
purpose of calling Jane. Grandma's wallet could also be asso              be used during School hours. For example, only certain func
ciated with any of a number of different administrators, and              tions or features could be enabled during school hours so the
different users, for different purposes and functions with                phone could not be used to cheat, or to play games, or to
respect to each user. In this case, Grandma's wallet only has             call/text other students, but the phone could be used to call a
a unique identifier that enables it to be associated with other      65   parent or certain other people that were permitted to be called.
wallets as she so directs, but is not associated with any par             If Steve's phone had some form of location feature associated
ticular device, per se. Grandma's wallet could also just be               with it, i.e., a feature that enabled the phone's location to be
Case 1:19-cv-02370-MN Document 1-2 Filed 12/30/19 Page 15 of 18 PageID #: 57


                                                      US 7,899,438 B2
                              13                                                                   14
roughly estimated, the School control function could be set to            For example, Mike's parent could decide that picture mes
only be operational when Steve's phone was on School prop               saging is too dangerous for Mike because of his age and
erty. In this manner, if Steve had to walk home, or was on a            decide to disable that feature. To do so, as illustrated in FIG.
field trip, the phone would still work as permitted by Daniel,          4, the parent would select the “Edit Setting link with picture
even if the school had other limiting control on Steve's phone          messaging 58, and then change the setting from its current
at that time. Additionally, the school could decide to restrict         setting of 'Allowed to “Not Allowed, as is the case with
functions or features by specific groups, such as by grade or           mobile web surfing 54 as shown in FIG. 4. Mike's parent
by people participating in specific activities.                         could likewise decide to enable an instant messaging Sub
   Area 42 includes additional functions that enable changes            Scription. As shown in FIG. 4, instant messaging 60 is cur
to area 36 and 38 to be saved, or for new contacts to be added.    10
                                                                        rently set to “Unlimited Monthly,” but it could be set to “Not
  Obviously, the local rules could be much more extensive               Allowed' or “50 Message/Month” or “S10/Month,” or almost
thanas illustrated in the local rules area 36 of FIG.3, which is        any other setting that made sense to use.
also true with respect to the global rules shown in global rules           The parent could also have the option of enabling or dis
area 38. As illustrated in FIG. 3, only three global rules are     15   abling a group of services all at once, as illustrated in FIG. 5.
illustrated: (1) 911 calls are allowed and are always free; (2)         In this case, when the “Edit Setting link for feeds 54 was
Customer Care Calls are always allowed and are free; and (3)            selected, a new feeds page 70 was displayed that presented the
900-number Calls are not allowed. Since these are global                parent with the ability to allow or disallow feeds, which area
rules, even though the local rules do not allow calls and texts         form of text messaging. As shown in FIG. 5, turning off feeds
to or from numbers other than those contacts listed in Steve's
contact, calls to 911 and to Customer Care Calls would be               would disable all SMS or text messaging, not just the feeds
permitted despite the local rules. In the same context, even if         described on page 70. Naturally, feeds page 70 could be set up
the local rules permitted calls to other numbers, by selecting          differently, so that text messaging was allowed, except for
a global rule blocking 900-number calls, the global rule                text messages being sent by kajeet, or maybe only certain
applies first and the local rules are not considered.                   types of text messages sent from kajeet—the options are truly
                                                                   25
   Although the administrator wallet would typically be                 endless. Likewise, any feature could be established to be
arranged to cover Zero balances in the user's wallet, this              configured by the user in many different ways. For example,
arrangement could be reversed under certain circumstances.              instead of having separate settings for downloads 52, mobile
For example, if a service was designated as being paid from             web surfing 56, and instant messaging 60, all three of these
the administrators wallet, but the administrator's wallet had           features could be disabled with a single “off switch, etc.
                                                                   30
a Zero balance, rather than block the service, the payment                 The actual users of the phone might also have the same or
could be set to revert back to being paid by the user's wallet,         similar options with respect to the feature manager as the
or another wallet (Grandma's wallet) as described above.                administrator, but the administrator might have the ability to
This type of arrangement ensures maximum security for both              override the user and/or prevent the user from doing some
the administrator and the user with respect to important Ser       35
                                                                        thing in the future. Alternatively, the user could have func
vices, provided any of the other wallets have money in them.            tions that they could enable on their own. For example, a child
   In addition to paying for certain services, the administrator        using a cellphone might have the ability to sign up for Instant
can choose to move funds or units of value. Such as airtime             Messaging 60, but the parent might decide that it costs too
and service units, between wallets. For example, the admin              much money, turn the Subscription off, and prevent the kid
istrator could manually transfer S10 USD from the adminis          40
                                                                        from signing up for it again. Likewise, a child might be able
trators wallet to the users wallet at any time, or the admin            to turn on ringtones and wallpaper downloads 52, which the
istrator could set up an automatic transfer of specified                parent could then turn off if needed, but only the parent could
amounts at specified times. In the context of a parent admin            turn on games and applications. As previously stated, the
istrator and a child user, a transfer of money from the admin           combination of options is unlimited.
istrators wallet to the phone user's wallet could be structured    45      Further enhancements to the feature manager could
to mirror a real-world “allowance.” The administrator could             include the ability to limit how much of a specific feature can
also move funds/units between different user wallets or even            be used, when it can be used, whether dynamic wallets can be
permit or control how different users “trade” funds/units               used with that feature, picking a group of users attached to
between their wallets. For example, two employees might                 that account that the settings apply to, etc.
trade funds between their wallets or two children might trade      50      As previously noted, a service provider could also establish
electronic toys, merchandise, phone usage units, or funds for           promotional wallets or enable dynamic wallets. Although the
their phones through their wallets.                                     global rules and local rules determine the interaction between
   As previously referenced, FIG.3 illustrates how an admin             user wallets and administrator wallets, as additional types of
istrator can control features or functions associated with a            wallets are added, a hierarchy between the wallets would be
subscribers phone, in that case who the subscriber can call or     55   required to ensure that requested services were taken from the
not, and who pays for which calls, but could also be config             most appropriate wallet first. Under this hierarchy, before the
ured to enable the administrator to control more features and           global or local rules were checked to determine which wallet
functions. Alternatively, a separate application or web page            was designated by the administrator to pay for a service, the
50 could be established to enable the administrator to control          promotional wallet would be checked to determine if the
various additional features or function, as illustrated in FIG.    60   service would be covered by the promotional wallet. For
4. As shown in FIG. 4, the administrator of the account for a           example, if a promotion involved giving 10 free Voice min
subscriber named Mike is given the ability to manage five               utes to a user, those 10 minutes would be placed in a “voice”
additional features associated with Mike's KajeetTM phone               promotional wallet that would then be used first before deter
(kajeet is a trademark of kajeet, Inc.), certain types of down          mining whether additional minutes would be taken from the
loads 52 (e.g., ringtones, wallpaper, games and applications),     65   user's wallet or the administrators wallet.
feeds 54, mobile web surfing 56, picture messaging 58 and                 However, the global and local rules would still need to be
instant messaging 60.                                                   checked to make sure that the service was permitted. This
Case 1:19-cv-02370-MN Document 1-2 Filed 12/30/19 Page 16 of 18 PageID #: 58


                                                        US 7,899,438 B2
                            15                                                                           16
prevents a promotional wallet from being used to call a 900                      and taking one or more actions consistent with the
number when calls to 900-numbers would otherwise be                              denied request or taking one or more actions consistent
blocked by the global rules.                                                     with the accepted request.
   As discussed above with respect to Grandma's wallet in                     2. The system as recited in claim 1, wherein the policy
FIG.3, a dynamic wallet would be a wallet that was set up by               establishes a total prohibition on content that can be sent,
someone, like a grandparent, but that was not necessarily tied             received, or used.
to any particular user or device/phone number. Like the other                 3. The system as recited in claim 1, wherein the policy
types of wallets, a dynamic wallet could be filled with funds              establishes a quantity limit on content that can be sent,
or units and used to enable a variety of services for a number             received or used in a given period of time.
of other users or the user of the dynamic wallet by either being      10      4. The system as recited in claim 1, wherein the policy
associated with one or more devices or one or more wallets.                establishes a limit on how many units of value can be spent by
To prevent conflicts with an administrator's wallet or a user's            the user on content that can be sent, received, or used in a
wallet, a dynamic wallet would not be able to authorize ser                given period of time.
vices for a user that were blocked by the administrator, but                  5. The system as recited in claim 4, wherein the commu
could pay for those services that were allowed. A dynamic             15   nication device is managed by an administrator, and wherein
wallet could also be configured to take precedence over a                  the policy enforcer notifies the administrator, the user or both
promotional wallet or even a user's wallet with respect to                 the administrator and the user when the limit on how many
paying for services, or could simply be used as an additional              units of value can be spent by the user has been reached.
backup wallet in the unlikely event all of the other wallets for              6. The system as recited in claim 1, wherein the policy
a phone were not available, as previously described.                       establishes a limit on a type of content that can be sent,
   Although the wallets described herein are described in the              received, or used.
context of being used with a mobile device, particularly a                   7. The system as recited in claim 6, wherein the limit on a
pre-paid cellular phone, wallets could be associated with any              type of content is determined by a filter that reviews content
type of communication device, as described above. Some of                  that can be sent, received, or used.
the key features of wallets in the context of the present inven       25      8. The system as recited in claim 7, wherein the filter is
tion are: (1) that they enable real-time management or control             established and managed by the administrator.
of a device; (2) that each device requires at least two wallets               9. The system as recited in claim 7, wherein the filter is
to be associated with it, at least one user wallet and at least one        established and managed by a third party.
administrator wallet; (3) that an order of precedence can be                  10. The system as recited in claim 1, wherein the policy
established between the wallets, as to which wallet pays for          30   establishes a time frame during which it is acceptable to send,
what, and any wallet can be used to back up a payment by a                 receive, or use the content.
second wallet in the event the second wallet is low on funds/                 11. The system as recited in claim 10, wherein the list of
credits; and (4) that local rules and global rules can be estab            policies includes a user established list of policies and an
lished for the wallets that enable the administrator to manage             administrator established list of policies, and wherein the
the functions of a device in many different ways, including           35   administrator established list of policies can take precedence
who can be contacted, what transactions are permitted, what                over the user established list of policies.
time of day the device and features/functions can be used,                    12. The system as recited in claim 11, wherein the list of
what features or functions are enabled, etc. Global rules and              policies further includes a third party established list of poli
local rules can be applied in order, so as to result in two                cies, and wherein the third party established list of policies
separate decisions, or at the same time as a single decision          40   can take precedence over the user established list of policies
(e.g., if local ruleX is true and global rule Y is true, then allow        and the administrator established list of policies.
the function to proceed).                                                     13. The system as recited in claim 12, wherein an institu
   Hence, the present invention, while illustrated and                     tion attended by the user creates and manages the third party
described in terms of a preferred embodiment and several                   established list of policies.
alternatives herein in association with the various drawing           45      14. The system as recited in claim 12, wherein an employer
figures, should not be limited to just the particular description          of the user creates and manages the third party established list
contained in this specification. Additional alternative or                 of policies.
equivalent components and steps could be used to practice the                 15. The system as recited in claim 1, wherein the commu
present invention.                                                         nication device can be geographically located by the commu
                                                                      50   nication network, and wherein the policy establishes a geo
  What is claimed is:
                                                                           graphic location within which the communication device can
                                                                           be used to send, receive, or use the content.
   1. A system for managing in real-time a communication                      16. The system as recited in claim 1, wherein a first policy
device used by a user on a communication network, compris                  among the list of policies overrides at least a second policy
ing:                                                                  55   among the list of policies.
   apolicy decider for storing a list of policies that control one            17. The system as recited in claim 1, wherein the commu
     or more features or functions associated with the com                 nication device is managed by an administrator, and wherein
    munication device and for automatically deciding to                    the administrator can establish an administrator policy,
    accept or deny a request sent to or from the communi                   wherein the user can establish a user policy, and wherein the
    cation device to perform the features or functions based          60   administrator policy can override the user policy.
    on the list of policies, the list of policies including a                 18. The system as recited in claim 1, wherein the commu
    policy for managing content that can be sent, received,                nication device is managed by an administrator, wherein a
    or used by the communication device; and                               charge of a unit of value applies to the request, and wherein
  a policy enforcer for communicating the request to the                   one or more actions consistent with the accepted request is to
    policy decider and enforcing a decision by the policy             65   make the user or the administrator pay the charge.
    decider as to whether the request has been accepted or                    19. The system as recited in claim 1, wherein the device is
    denied by either notifying the user of the denied request              managed by an administrator, wherein a charge of a unit of
Case 1:19-cv-02370-MN Document 1-2 Filed 12/30/19 Page 17 of 18 PageID #: 59


                                                     US 7,899,438 B2
                              17                                                                   18
value applies to the request, and wherein the actions consis             a policy enforcer for communicating the request to the
tent with the accepted request include applying the charge to              policy decider and enforcing a decision by the policy
a user wallet, an administrator wallet, or a dynamic wallet.               decider as to whether the request has been accepted or
   20. The system as recited in claim 1, wherein the actions               denied by either notifying the user of the denied request
consistent with the denied request include terminating the                 and taking one or more actions consistent with the
request, redirecting the request, or degrading the request.                denied request or taking one or more actions consistent
   21. The system as recited in claim 20, wherein the actions              with the accepted request.
consistent with the denied request further include notifying             31. The claim as recited in claim 30, wherein an institution
an administrator, the user, or both the user and the adminis           attended by the user creates and manages the policy.
trator of the denied request.                                     10      32. The claim as recited in claim 30, wherein an employer
   22. The system as recited in claim 21, wherein the actions          of the user creates and manages the policy.
consistent with the denied request further include notifying a            33. A system for managing in real-time a communication
third party of the denied request.                                     device used by a user on a communication network, compris
   23. The system as recited in claim 20, wherein the actions          ing:
consistent with the denied request further include notifying a    15      a policy decider for storing a list of policies that control one
third party of the denied request.                                          or more features or functions associated with the com
   24. The system as recited in claim 1, wherein the actions                 munication device and for automatically deciding to
consistent with the accepted request include decrementing a                  accept or deny a request sent to or from the communi
charge of units of value from an account associated with the                 cation device to perform the features or functions based
communication device, determining a balance of units of                      on one or more policies from the list of policies; and
value in the account, determining a status of the account, or             a policy enforcer for communicating the request to the
implementing the request.                                                    policy decider and enforcing a decision by the policy
   25. The system as recited in claim 1, wherein the policy                  decider as to whether the request has been accepted or
decider is a logical element housed within a network device                  denied by either notifying the user of the denied request
on the communication network.                                     25         and taking one or more actions consistent with the
  26. The system as recited in claim 1, wherein the policy                   denied request or taking one or more actions consistent
enforcer is a logical element housed within a network device                 with the accepted request.
on the communication network.                                             34. The system as recited in claim 33, wherein the list of
   27. A system for managing in real-time a communication              policies includes a rule for managing content that can be sent,
device used by a user on a communication network, compris         30   received, or used by the communication device, and wherein
ing:                                                                   the rule is a total prohibition on content that can be sent,
   a policy decider housed within a network device on the              received, or used.
      communication network for storing a list of policies that           35. The system as recited in claim 33, wherein the list of
     control one or more features or functions associated with         policies includes a rule for managing content that can be sent,
     the communication device and for automatically decid         35   received, or used by the communication device, and wherein
     ing to accept or deny a request sent to or from the               the rule establishes a quantity limit on content that can be
     communication device to perform the features or func              sent, received or used in a given period of time.
     tions based on one or more policies from the list of                 36. The system as recited in claim 33, wherein the list of
     policies; and                                                     policies includes a rule for managing content that can be sent,
  a policy enforcer housed within a network device on the
                                                                  40   received, or used by the communication device, and wherein
     communication network for communicating the request               the rule establishes a limit on how many units of value can be
     to the policy decider and enforcing a decision by the             spent by the user on content that can be sent, received, or used
     policy decider as to whether the request has been                 in a given period of time.
     accepted or denied by either notifying the user of the               37. The system as recited in claim 36, wherein the com
     denied request and taking one or more actions consistent
                                                                  45   munication device is managed by an administrator, and
     with the denied request or taking one or more actions             wherein the policy enforcer notifies the administrator, the
                                                                       user or both the administrator and the user when said limit on
     consistent with the accepted request.                             how many units of value can be spent by the user has been
  28. The system as recited in claim 27, wherein the features          reached.
or functions include communication services over the com
munications network.
                                                                  50      38. The system as recited in claim 33, wherein the list of
                                                                       policies includes a rule for managing content that can be sent,
  29. The system as recited in claim 27, wherein the feature           received or used by the communication device, and wherein
or functions are determined by content that can be down                the rule establishes a limit on a type of content that can be
loaded onto the communication device.                                  sent, received, or used.
   30. A system for managing in real-time a communication         55      39. The system as recited in claim 33, wherein the list of
device used by a user on a communication network, compris              policies includes a rule for managing content that can be sent,
ing:                                                                   received, or used by the communication device, and wherein
   a geographic locator device on the communication net                the rule establishes a time frame during which it is acceptable
     work that can locate a physical location of the commu             to send, receive, or use the content.
     nication device;                                             60      40. The system as recited in claim 33, wherein the list of
  a policy decider for storing a policy that controls whether          policies includes a user established list of policies, an admin
     one or more features or functions associated with the             istrator established list of policies, and/or a third party estab
     communication device can be used when the physical                lished list of policies, wherein the administrator established
     location is within a geographic area and for automati             list of policies can take precedence over the user established
     cally deciding to accept or deny a request sent to or from   65   list of policies and the third party established list of policies
     the communication device to perform the features or               can take precedence over the user established list of policies
     functions based on the policy;                                    and the administrator established list of policies.
Case 1:19-cv-02370-MN Document 1-2 Filed 12/30/19 Page 18 of 18 PageID #: 60


                                                    US 7,899,438 B2
                              19                                                                     20
   41. The system as recited in claim 40, wherein an institu             45. The system as recited in claim 33, wherein the com
tion attended by the user or an employer of the user creates          munication device is managed by an administrator, wherein a
and manages the third party established list of policies.             charge of a unit of value applies to the request, and wherein
   42. The system as recited in claim 33, wherein the list of         one or more actions consistent with the accepted request is to
policies includes a rule for managing content that either can    5    make the user or the administrator pay the charge.
be sent, received, or used by the communication device,                  46. The system as recited in claim33, wherein the device is
wherein the communication device can be geographically                managed by an administrator, wherein a charge of a unit of
located by the communication network, and wherein the rule            value applies to the request, and wherein the actions consis
establishes a geographic location within which the commu              tent with the accepted request include applying the charge to
nication device can be used to send, receive, or use the con     10
tent.                                                                 a user wallet, an administrator wallet, or a dynamic wallet.
   43. The system as recited in claim 33, wherein the list of            47. The system as recited in claim 33, wherein the actions
policies includes one or more rules for managing content that         consistent with the denied request include terminating the
can be sent, received, or used by the communication device,           request, redirecting the request, or degrading the request.
and wherein a first rule among the rules overrides at least a    15
                                                                         48. The system as recited in claim 47, wherein the actions
second rule among the rules.                                          consistent with the denied request further include notifying
   44. The system as recited in claim 33, wherein the com             an administrator, the user, a third party, or the user, the admin
munication device is managed by an administrator, and                 istrator and the third party of the denied request.
wherein the list of policies includes one or more rules for
managing content that can be sent, received, or used by the              49. The system as recited in claim 47, wherein the actions
communication device, wherein the administrator can estab             consistent with the denied request further include notifying a
lish an administrator rule, wherein the user can establish a          third party of the denied request.
user rule, and wherein the administrator rule can override the
user rule.
